360 S.W.3d 348 (2012)
Harold D. ISAAC, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96593.
Missouri Court of Appeals, Eastern District, Division Four.
March 6, 2012.
Edward Scott Thompson, MO Public Defender Office, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John Winston Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, C.J., PATRICIA L. COHEN, J., and ROBERT M. CLAYTON, III, J.


*349 ORDER

PER CURIAM.
Harold Isaac (Movant) appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief. Movant asserts that the motion court clearly erred in denying, without an evidentiary hearing, his claim that trial counsel was ineffective for failing to make timely Batson challenges to the State's peremptory strikes.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).